COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Angela Carter v. Tarantino Properties, Inc.

Appellate case number:    01-17-00843-CV

Trial court case number: 2015-57423

Trial court:              215th District Court of Harris County

        The clerk’s record contains two orders granting summary judgment on appellant’s claims
against appellee, Tarantino Properties, Inc. Neither order adjudicates the appellant’s claim
against the other defendant, Houston Housing Authority.
         On May 7, 2018, the court issued an order advising appellant that no appealable final
judgment was apparent from the record. Appellant responded by filing a motion which suggested
that a final judgment is reflected on the trial court docket sheet.
        The docket sheet in the clerk’s record identifies two orders granting summary judgment
as interlocutory orders. The docket sheet also identifies a severance order signed on July 31,
2017 and a final judgment signed on August 18, 2017.
       We direct the trial court to prepare and file a supplemental clerk’s record within 15 days
of the date of this order, containing the severance order signed on July 31, 2017, and the final
judgment signed on August 18, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: May 22, 2018